DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/25/2021 has been considered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 objected to because of the following informalities:  in the claim limitation “ … a second touch input of text indicating at least one of a length of the figure text” to represent “a text” to avoid a lack of antecedent basis in the dependent claim 4 “whether the reconstructed figure can be generated from the figure based on thetext”. 
Same concerns applies to claim 11 and its dependent claim 14, and also to claim 28. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

As of claim 1, the claim limitation “receiving a second touch input of text indicating at least one of a length of the figure or an angle of the figure” is not clear whether the applicant is talking about “the figure” derived from the limitation “a figure content” from the preamble (as “a figure content” would automatically imply an existence of a figure), or it is derived from the above introduced limitation “a geometric figure” in “receiving a first touch input of identifying a geometric figure”. Because in the limitation “receiving a first touch input of identifying a geometric figure” Applicant amended the term “a figure” to “a geometric figure”. Therefore, correction is needed for consistency. 

Same concerns applies to claim 11, 21, 28-30. 

Claims 1-30 would be allowable if they overcome the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628